Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenz et al. (6,360,648).  Lorenz et al. discloses (claim 1) a rotary actuator with a first holder 3 in which a fluid injecting portion 34 is formed, a second holder 4 rotatably coupled (elements 29-33) to the first holder 3, a flexible body 2 fixed to the first holder 3 and the second holder 4 and configured to expand as a fluid is injected through the first holder 3, a plurality of fibers 7 (col. 5, lines 1-8) radially disposed in a spiral shape at the flexible body 2 and configured to rotate the flexible body 2 when the flexible body expands, and (claim 11) a bearing 29,30 installed between the first holder 3 and the second holder 4.



Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other rotary actuators with flexible bodies.

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvement comprises (claim 2) the flexible body including a second flexible body which is fixed to the second holder, has a plurality of second fibers disposed in a spiral shape, and is configured to, as the fluid is injected through the first holder, overlap with the first flexible body to expand toward the opposite side from the first flexible body.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745                                                                                                                                                                                                        November 5, 2022